MADDOX, Justice
(dissenting).
I would grant the writ because I believe that the Court of Criminal Appeals, in denying mandamus, probably relied upon this Court’s original opinion in Ex parte Nice, [MS. February 18, 1981].
On rehearing, this Court withdrew the original opinion in that case and reached a different conclusion from that reached on original deliverance. Ex parte Nice, [MS. July 17, 1981],
Because I think that the Court of Criminal Appeals should review the original petition for mandamus in that court based upon the latest expression of our opinion in Ex parte Nice, I respectfully dissent.